Citation Nr: 1114260	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran experienced a bilateral hearing disability in service.  

3.  The Veteran currently exhibits bilateral sensorineural hearing loss for VA purposes.

4.  When resolving all doubt in the Veteran's favor, the Veteran's tinnitus is attributable to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.385 (2010).  

2.  The criteria for service connection for tinnitus has been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

The Board acknowledges that VA has not obtained Social Security Administration (SSA) records although a June 2004 award letter from the SSA indicates that the Veteran is receiving SSA monthly disability benefits.  These records need not be obtained in this instance because the Veteran reported to the undersigned Veterans Law Judge at the January 2011 personal hearing that he does not think the benefits relate to his hearing loss and would, therefore, not be relevant to the issues currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).


II.  Decision

The Veteran asserts that his bilateral hearing loss and tinnitus result from in-service noise exposure while aboard the U.S.S. Hunley AS31 from June 1971 to December 1972.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Review of the Veteran's service treatment records reveals that the Veteran underwent a February 1970 entrance examination.  He was found to have unimpaired hearing (15/15) based on a whispered and spoken voice testing.  No audiogram was administered to the Veteran as part of this examination.  

Upon separation from service, the Veteran underwent a November 1972 examination, in which an audiogram was administered.  His pure tone thresholds from the audiological evaluation, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
30
50
LEFT
20
20
20
30

After separation from service, the Veteran underwent a March 2008 VA outpatient audiological consult and a May 2008 VA outpatient audiological evaluation.  Although audiograms were administered, the pure tone thresholds, in decibels, were not documented.  The March 2008 audiologist noted bilateral hearing within normal limits through 3000 Hertz, sloping to mild hearing loss at 4000 Hertz in the right ear, and moderate hearing loss at 4000 Hertz in the left ear.  Similarly, the May 2008 audiologist reported hearing in the right ear within normal limits through 2000 Hertz and sloping to mild hearing loss from 3000 to 4000 Hertz.  In the left ear, hearing was within normal limits through 3000 Hertz and sloping to moderate hearing loss at 4000 Hertz.        

In June 2008, the Veteran underwent a VA audiological examination and the pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
30
50
LEFT
5
15
25
50

The VA audiologist concluded that the Veteran had normal to moderate bilateral sensorineural hearing loss.  In an August 2008 addendum, the VA audiologist reviewed the Veteran's claims file, noting pertinent service treatment records including the November 1972 separation examination report which she noted as showing mild bilateral hearing loss.  The VA audiologist opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of his military service.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was engine mechanics.  At the hearing in January 2011, the Veteran credibly testified that during service he served as an engineman and had significant noise exposure during service.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  

When, after full review of the record and careful consideration of all procurable and assembled data a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  The evidence of record shows that the Veteran had normal hearing on entrance into service in February 1970, he had some degree of bilateral hearing loss upon separation in November 1972, and he currently has bilateral sensorineural hearing loss.  The evidence as such shows the onset of hearing loss in service and there is credible evidence of noise exposure in service.  The August 2008 VA examiner noted that the separation examination showed mild bilateral hearing loss.  Although the examiner concluded that bilateral hearing loss is not related to service, the evidence does show the onset of hearing loss in service.  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  

B.  Tinnitus  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was engine mechanics.  As discussed above, there is credible evidence of noise exposure in service.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  The questions for consideration are whether the Veteran currently has tinnitus and whether it is causally related to such in-service noise exposure.   

Review of the Veteran's service treatment records is silent as to any complaint, treatment, or diagnosis for tinnitus.   

After discharge from service, the Veteran underwent a March 2008 VA outpatient audiological consult.  He reported bilateral tinnitus but did not attribute this disorder to anything in particular.  The Veteran was also unsure as to when his tinnitus began.  

In June 2008, the Veteran underwent a VA audiological examination.  He reported recurrent tinnitus in his left ear, which occurs at least twice per week and mostly in the evening.  He further noted that onset began approximately within the last five years.  In an August 2008 addendum, the VA audiologist noted the Veteran's prior statement regarding the onset of tinnitus and opined that the Veteran's tinnitus is less likely as not caused by or a result of military service.  The VA audiologist supported her opinion by reiterating the Veteran's contentions that his tinnitus began in the last five years and occurs one to two times per week.   

Most recently, at the January 2011 personal hearing, the Veteran testified that he has noticed his tinnitus since after service.    

The Board notes that neither the June 2008 VA examination report nor August 2008 addendum mentioned above etiologically relates the Veteran's tinnitus to active service or to any event during active service.  As discussed above, the evidence shows noise exposure in service and the Board has concluded that service connection for bilateral hearing loss is warranted.  The Board finds that the Veteran's tinnitus may not reasonably be dissociated from the bilateral sensorineural hearing loss for which service connection has now been granted.    

Therefore, given the facts of this case and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.    


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


